Case 4:18-cr-00012-MFU-RSB Document 643 Filed 08/06/20 Page 1 of 3 Pageid#: 4038




                            Danville




                                         4:18cr0012

     Tanasia Coleman
Case 4:18-cr-00012-MFU-RSB Document 643 Filed 08/06/20 Page 2 of 3 Pageid#: 4039
Case 4:18-cr-00012-MFU-RSB Document 643 Filed 08/06/20 Page 3 of 3 Pageid#: 4040




                            Mike Urbanski
                            cn=Mike Urbanski, o=US Courts,
                            ou=Western District of Virginia,
                            email=mikeu@vawd.uscourts.gov,
                            c=US
                            2020.08.05 13:11:29 -04'00'




                    August 5, 2020
